Citation Nr: 1541542	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to payment of a VA annual clothing allowance for the year 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Dallas, Texas, Department of Veterans Affairs (VA) Medical Center (MC).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, and they do not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

The Veteran did not file a timely application for a clothing allowance for the year 2013.  


CONCLUSION OF LAW

The criteria for a VA clothing allowance for the year 2013 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice provisions of the VCAA do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The Veteran was advised of governing provisions in the law, and has had opportunity to respond.  

II.  Merits of the Claim

An annual clothing allowance is payable to each Veteran who has a service-connected disability (that causes clothing wear), and meets further specific criteria.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).  

Except as provided in C.F.R. § 3.810(c)(2), the application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing the application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, the application for clothing allowance may be filed within 1 year from the date of notification to the Veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).  

In a November 1998 rating decision, the RO granted service connection for lichen simplex chronicus and tinea cruris secondary to burns of the scrotum.  In a December 2007 rating decision, the RO granted the Veteran's claim of entitlement to an annual clothing allowance, retroactive to his 1999 claim.  The Veteran received an annual clothing allowance for every year dating from that decision.  In June 2012, the Dallas, Texas, VAMC denied the Veteran's claim for an annual clothing allowance for the 2012 calendar year.  The Veteran appealed the decision, and in a January 2014 Board decision, entitlement to an annual clothing allowance for 2012 was granted.  See the January 2014 Board decision.  

After the January 2014 Board decision, the Veteran submitted his application for a clothing allowance for the year 2013 in February 2014.  He contends that he submitted his application at that time because he believed he could not file his clothing allowance claim for 2013 until his clothing allowance claim for 2012 had been decided by the Board.  See the March 2014 VA Form 9.  He contends that he is entitled to an annual clothing allowance for the year 2013.  

In this case, the Veteran did not file an application for such benefits until 2014.  Given that the Veteran did not file an application for a clothing allowance within the 1-year anniversary dates as provided by 38 C.F.R. § 3.810(b) , there is no basis upon which to award him clothing allowances for the year 2013, as the language of 38 C.F.R. § 3.810(c)(1) mandates that an application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established.  

In making this determination, the Board acknowledges the Veteran's assertion that he did not file the claim for an annual clothing allowance for 2013 because he believed one could not file another claim until his clothing allowance claim for 2012 had been decided by the Board.  However, this is incorrect.  The law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the government were charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  Indeed, the Court recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Therefore, as the Veteran's application for an annual clothing allowance for the year 2013 was received after August 1, the Board is unable to grant the claim.  

The Board is certainly sympathetic to the Veteran's claim and particular circumstances; however, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for retroactive payment of the annual clothing allowance for the year 2013 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of a VA annual clothing allowance for the year 2013 is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


